     Case 2:19-cv-00213-RSP Document 40 Filed 02/11/20 Page 1 of 4 PageID #: 399



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

     TRAXXAS, L.P.                                    §
                                                      §
     v.                                               §     Case No. 2:19-cv-213-JRG
                                                      §
     SKULLDUGGERY, INC.                               §


                          FIRST AMENDED DOCKET CONTROL ORDER
            Before the Court is Plaintiff Traxxas, L.P. and Defendant Skullduggery, Inc.’s Joint

    Motion to Amend Docket Control Order (the “Motion”). (Dkt. No. 39.) Having considered the

    Motion, the Court is of the opinion that the Motion should be and hereby is GRANTED-AS-

    MODIFIED. It is therefore ORDERED that the following schedule of deadlines is in effect

    until further order of this Court:

            PREVIOUS                      NEW
                                                                               EVENT
          DATE/DEADLINE              DATE/DEADLINE
    June 1, 2020                                             Jury Selection – 9:00 a.m. in Marshall,
                                                             Texas before Judge Rodney Gilstrap
    May 21, 2020                                             Pretrial Conference – 9:00 a.m. in
                                                             Marshall, Texas before Judge Rodney
                                                             Gilstrap
    May 14, 2020                                             File Responses to Motions in Limine
    May 7, 2020                                              *Notify Deputy Clerk in Charge regarding
                                                             the date and time by which juror
                                                             questionnaires shall be presented to
                                                             accompany by jury summons if the Parties
                                                             desire to avail themselves the benefit of
                                                             using juror questionnaires 1
    May 14, 2020                   May 7, 2020               File Joint Pretrial Order, Joint Proposed
                                                             Jury Instructions and Form of the Verdict,
                                                             Updated Exhibit Lists, Updated Witness
                                                             Lists, and Updated Deposition
                                                             Designations.


1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance
of Voir Dire.
    Case 2:19-cv-00213-RSP Document 40 Filed 02/11/20 Page 2 of 4 PageID #: 400



         PREVIOUS                          NEW
                                                                                     EVENT
       DATE/DEADLINE                  DATE/DEADLINE
    May 7, 2020                                                  File Motions in Limine

                                                                 The parties are ordered to meet and confer
                                                                 on their respective motions in limine and
                                                                 advise the court of any agreements in this
                                                                 regard by 1:00 p.m. three (3) business
                                                                 days before the pretrial conference. The
                                                                 parties shall limit their motions in limine
                                                                 to those issues which, if improperly
                                                                 introduced into the trial of the case would
                                                                 be so prejudicial that the court could not
                                                                 alleviate the prejudice with appropriate
                                                                 instruction(s).
    May 7, 2020                      May 1, 2020                 Serve Pretrial Objections
    April 28, 2020                                               File Notice of Request for Daily Transcript
                                                                 or Real Time Reporting.
                                                                 If a daily transcript or real time reporting
                                                                 of court proceedings is requested for trial,
                                                                 the party or parties making said request
                                                                 shall file a notice with the Court and e-
                                                                 mail the Court Reporter, Shelly Holmes, at
                                                                 shelly_holmes@txed.uscourts.gov.
    April 23, 2020                                               Serve Pretrial Disclosures
    April 23, 2020                                               Response to Dispositive Motions
                                                                 (including Daubert Motions). 2 Responses
                                                                 to dispositive motions filed prior to the
                                                                 dispositive motion deadline, including
                                                                 Daubert Motions, shall be due in
                                                                 accordance with Local Rule CV-7(e).
                                                                 Motions for Summary Judgment shall
                                                                 comply with Local Rule CV-56.
    April 23, 2020                                               Defendant to Identify and Give Notice of
                                                                 Trial Witnesses
    April 9, 2020                                                Deadline for Filing Dispositive Motions
                                                                 and any other motions that may require a
                                                                 hearing; including Daubert motions.


2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a motion
in the manner prescribed herein creates a presumption that the party does not controvert the facts set out by movant
and has no evidence to offer in opposition to the motion.” Local Rule CV-7(e) provides that a party opposing a
motion has 14 days, in addition to any added time permitted under Fed. R. Civ. P. 6(d), in which to serve and file a
response and any supporting documents, after which the court will consider the submitted motion for decision.
                                                         2
    Case 2:19-cv-00213-RSP Document 40 Filed 02/11/20 Page 3 of 4 PageID #: 401



          PREVIOUS                            NEW
                                                                                    EVENT
      DATE/DEADLINE                   DATE/DEADLINE
    March 26, 2020                   April 2, 2020               File Response to Amended Pleadings
    March 26, 2020                                               Mediation to be completed
    March 12, 2020                   March 26, 2020              File Amended Pleadings
                                                                 (It is not necessary to file a Motion for
                                                                 Leave to Amend before the deadline to
                                                                 amend pleadings. It is necessary to file a
                                                                 Motion for Leave to Amend after the
                                                                 amended pleadings date set forth herein.)
    March 5, 2020                    April 2, 2020               Discovery Deadline

    March 5, 2020                    March 26, 2020              Defendant to designate Expert Witnesses 3
                                                                 Expert witness report due
                                                                 Refer to Local Rules for required
                                                                 information
    February 27, 2020                March 26, 2020              Deadline to File Motions to Compel
                                                                 Regarding Discovery Disputes.
    February 13, 2020                March 12, 2020              Plaintiff to Designate Expert Witnesses 4
                                                                 Expert witness report due
                                                                 Refer to Local Rules for required
                                                                 information
    February 13, 2020                March 12, 2020              Privilege Logs to be exchanged by parties
                                                                 (or a letter to the Court stating that there
                                                                 are no disputes as to claims of privileged
                                                                 documents). No documents created on or
                                                                 after the filing of this case need to be
                                                                 included on the parties’ privilege logs.

                                            OTHER LIMITATIONS

   1.       All depositions to be read into evidence as part of the parties’ case-in-chief shall be
            EDITED so as to exclude all unnecessary, repetitious, and irrelevant testimony; ONLY
            those portions which are relevant to the issues in controversy shall be read into evidence.

   2.       The Court will refuse to entertain any motion to compel discovery filed after the date of
            this Order unless the movant advises the Court within the body of the motion that counsel
            for the parties have first conferred in a good faith attempt to resolve the matter. See Eastern
            District of Texas Local Rule CV-7(h).


3
  Plaintiffs who are also Counterclaim Defendants, as well as third-party Counterclaim Defendants, shall designate
Expert Witnesses specific to such counterclaims at this deadline.
4
  Defendants who are also Counterclaim Plaintiffs shall designate Expert Witnesses specific to such counterclaims at
this deadline.
                                                         3
 Case 2:19-cv-00213-RSP Document 40 Filed 02/11/20 Page 4 of 4 PageID #: 402



3.        The following excuses will not warrant a continuance nor justify a failure to comply with
          the discovery deadline:

          (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

          (b)    The fact that one or more of the attorneys is set for trial in another court on the
                 same day, unless the other setting was made prior to the date of this order or was
                 made as a special provision for the parties in the other case;

          (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate
                 that it was impossible to complete discovery despite their good faith effort to do
                 so.

4.       Mediation shall be attended, in person, by named parties (if an individual) or by a fully
         authorized representative (if not an individual) and by lead counsel. Third party insurance
         carriers who may be obligated to indemnify a named party and/or who owe a defense to
     .   any party shall also attend mediation, in person, by means of a fully authorized
         representative. Non-compliance with these directives shall be considered an intentional
         failure to mediate in good faith.

5.       Any motion to alter any date on the DCO shall take the form of motion to amend the DCO.
         The motion to amend the DCO shall include a proposed order that lists all of the remaining
         dates in one column (as above) and the proposed changes to each date in an additional
         adjacent column (if there is no change for a date the proposed date column should remain
         blank or indicate that it is unchanged). In other words, the DCO in the proposed order
         should be complete such that one can clearly see all the remaining deadlines and the
         changes, if any, to those deadlines, rather than needing to also refer to an earlier version
         of the DCO.

         So ORDERED and SIGNED this 11th day of February, 2020.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                  4
